The judgment of the Supreme Court was entered February 12th 1877,
Per Curiam.
— The ease of the plaintiff was, that his firm had placed their claim against a distant debtor in the hands of a collection agency, which forwarded it to an attorney in a distant state for collection. He collected and transmitted the money to this agency. The partner who received it gave no notice to the creditors of the receipt of the money, did not note its collection upon the docket, where the receipt should appear, sold out the business to another firm, which took their place and their books without notice of the receipt, and was therefore unable to give the desired information to the creditors, who called frequently to ascertain the state of the claim, and were informed first, that it was good, and finally, that it was hopeless. Now, without explanation, this statement of the plaintiff’s ease would leave a very strong impression upon the mind that the money was purposely kept, and its receipt concealed from the creditors. Clearly these circumstances were to be submitted to the jury as evidence of an intentional concealment of the receipt of the money. But when the explanation came, fortunately for the reputation of the gentleman who received the money, a different case was presented. Then it appeared that in consequence of the meagre contents of the letter transmitting the money, this gentleman had to suspend his entries, and write for further information, which was not returned by the distant correspondent, and within three weeks this gentleman went abroad. Hence it was not error to submit the question of wilful, in other words, fraudulent, concealment of the money, to the jury. They have found the fact in favor of the plaintiff and this is sufficient for the case. But, independently of actual fraud, we hold that in such a case as this, where a collection agency is entrusted with a discretion, as to the collection, by law or otherwise, of a distant claim, having its own undisclosed agents, there is a duty to give full and proper information to the creditor who has no other means of knowledge, and therefore if the creditor calls from time to time within the time of the running of the Statute of Limitations, and receives from his agents’ information by which he is misled, the Statute of Limitations does not bar his action before knowledge of the receipt of the money by them. So long as they give him to understand that his claim is uncollected he is put off his guard. The duty of inquiry lies on him, but having made inquiry of his agents and being misinformed by them, they cannot set up the statute, when they have misled him, and thereby induced him to delay his action.
We see no error in this record.
Judgment affirmed..